Name: Commission Regulation (EEC) No 703/80 of 25 March 1980 altering the export refunds on certain milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 3 . 80 Official Journal of the European Communities No L 79/7 COMMISSION REGULATION (EEC) No 703/80 of 25 March 1980 altering the export refunds on certain milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2 ), and in particular Article 17 (4) thereof, Whereas the export refunds on milk and milk products were fixed by Commission Regulation (EEC) No 626/80 (3), as amended by Regulation (EEC) No 691 /80 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 628/80 to the infor ­ mation known to the Commission that the export refunds for the products listed in the Annex hereto should be altered to the amounts set out therein , HAS ADOPTED THIS REGULATION : Article 1 The export refunds referred to in Article 17 of Regula ­ tion (EEC) No 804/68 on products exported in the natural state , as fixed in the Annex to amended Regu ­ lation (EEC) No 626/80 , are hereby altered , in respect of the products set out in the Annex hereto, to the amounts set out therein . Article 2 This Regulation shall enter into force on 26 March 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 March 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( i ) OJ No L 204, 28 . 7 . 1978 , p . 6 . ( 3 ) OJ No L 69, 15 . 3 . 1980, p. 5 . ( «) OJ No L 76, 22. 3 . 1980, p. 31 . No L 79/8 Official Journal of the European Communities 26 . 3 . 80 ANNEX to the Commission Regulation of 25 March 1980 altering the export refunds on certain milk products Heading No 04.03 of the Annex to Regulation (EEC) No 626/80 and the corresponding amounts shall read as follows : CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.03 Butter : ex. A. Of a fat content, by weight, not exceeding 85 % : (I) Of a fat content, by weight, of 62 % or more, but less than 78 % : (a) In immediate packings, put up for retail sale (10) of a net weight of 500 g or less (b) Other For exports to :  Zones C 1 and C 2  Other destinations (II) Of a fat content, by weight, of 78 % or more, but less than 80 % : (a) In immediate packings, put up for retail sale ( ,0) of a net weight of 500 g or less (b) Other For exports to :  Zones C 1 and C 2  Other destinations (III) Of a fat content, by weight, of 80 % or more, but less than 82 % : (a) In immediate packings, put up for retail sale ( ,0) of a net weight of 500 g or less (b) Other For exports to :  Zones C 1 and C 2  Other destinations (IV) Of a fat content, by weight, of 82 % or more : (a) In immediate packings, put up for retail sale ( ,0) of a net weight of 500 g or less (b) Other For exports to :  Zones C 1 and C 2  Other destinations B. Other, of a fat content, by weight : (I) Not exceeding 99-5 % For exports to :  Zones C 1 and C 2  Other destinations (II) Exceeding 99-5 % For exports to :  Zones C 1 and C 2  Other destinations 3110 06 3110 07 3110 17 3110 18 311023 3110 24 3110 33 3110 34 3210 10 3210 20 132-32 132-32 166-46 166-46 170-73 170-73 17500 175-00 162-00 175-00 212-00 227-92 ( 10) Plastic packings of ¢ rigid nature and wrappings of aluminium foil and parchment paper, as well as paper treated with paraffin, and tins will be considered as immediate packings put up for retail sale .